Case 8:18-cv-01504-JDW-AEP Document 73 Filed 01/21/20 Page 1 of 5 PageID 3703




                               UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

 GULF RESTORATION NETWORK,                    )
 SIERRA CLUB, and CENTER FOR                  )
 BIOLOGICAL DIVERSITY,                        )
                                              )
                Plaintiff,                    )
                                              )
                        v.                    )
                                              )
 NATIONAL MARINE FISHERIES                    ) CASE NO. 8:18-cv-01504-JDW-AEP
 SERVICE,                                     )
                                              )
                Defendant,                    )
                                              )
 AMERICAN PETROLEUM                           )
 INSTITUTE,                                   )
                                              )
                Defendant-Intervenor.         )


                         JOINT MOTION TO APPROVE
             STIPULATED AMENDMENT TO SETTLEMENT AGREEMENT

        All parties to this litigation, Gulf Restoration Network, Sierra Club, and Center for

 Biological Diversity (“Plaintiffs”), the National Marine Fisheries Service (“Federal Defendant,”

 or “NMFS”), and American Petroleum Institute (“Defendant-Intervenor”) have agreed to amend

 the settlement agreement previously entered in the above-captioned case (ECF Nos. 61 & 62)

 (“Settlement”) on the terms memorialized in this Stipulated Amendment to Settlement

 Agreement (“Amendment”).

        WHEREAS, the Settlement provides, in pertinent part, that Federal Defendant shall

 complete consultation and issue the Programmatic Biological Opinion on or before November
Case 8:18-cv-01504-JDW-AEP Document 73 Filed 01/21/20 Page 2 of 5 PageID 3704




5, 2019. Settlement ¶ 1 (ECF No. 61 at 3).

      WHEREAS, the Settlement states that it “may be modified by the Court upon good cause

shown, consistent with the Federal Rules of Civil Procedure, by (i) written stipulation between

the parties filed with and approved by the Court, or (ii) upon written motion filed by one of the

Parties and granted by the Court.” Settlement ¶ 7 (ECF No. 61 at 5).

       WHEREAS, the parties have agreed to extend the deadline for completion of

consultation and issuance of the Programmatic Biological Opinion until January 22, 2020 (ECF

Nos. 64, 67 & 72).

       ALL PARTIES STIPULATE AS FOLLOWS:

       1.      The current January 22, 2020 date for completing consultation and issuing the

Programmatic Biological Opinion per the Agreement, as amended, is hereby extended to March

13, 2020.

      2.       Except to the extent expressly modified by this Amendment, all terms and the

definitions contained in the Settlement continue to apply in full force and effect during the

extended Stay period.

       IT IS SO STIPULATED

Dated: January 21, 2020

                                                    JEAN E. WILLIAMS
                                                    Deputy Assistant Attorney General
                                                    Environment & Natural Resources Division
                                                    SETH M. BARSKY, Chief

                                                    /s/ Robert P. Williams
                                                    ROBERT P. WILLIAMS
                                                    Sr. Trial Attorney (SBN 474730 (DC))
                                               2
Case 8:18-cv-01504-JDW-AEP Document 73 Filed 01/21/20 Page 3 of 5 PageID 3705




                                         U.S. Department of Justice
                                         Wildlife & Marine Resources Section
                                         Ben Franklin Station, P.O. Box 7611
                                         Washington, D.C. 20044
                                         Tel: (202) 305-0210; Fax: (202) 305-0275
                                         Email: robert.p.williams@usdoj.gov

                                         Attorneys for Federal Defendant

                                         /s/ Christopher D. Eaton
                                         Christopher D. Eaton (Pro Hac Vice)
                                         Earthjustice
                                         705 2nd Ave., Suite 203
                                         Seattle, WA 98104
                                         206-343-7340 Telephone
                                         206-343-1526 Fax
                                         ceaton@earthjustice.org
                                         Andrea A. Treece (Pro Hac Vice)
                                         Earthjustice
                                         50 California St., Suite 500
                                         San Francisco, CA 94111
                                         415-217-2000 Telephone
                                         415-217-2040 Fax
                                         atreece@earthjustice.org

                                         Tania Galloni
                                         Earthjustice (FL Bar 619221)
                                         4500 Biscayne Blvd., Suite 201
                                         Miami, FL 33137
                                         305-440-5432 Telephone
                                         850-681-0020 Fax
                                         tgalloni@earthjustice.org

                                         Attorneys for Plaintiffs Gulf Restoration
                                         Network, Sierra Club, and Center for
                                         Biological Diversity
                                          /s/ David C. Banker
                                          David C. Banker, Esquire
                                          Florida Bar No. 0352977
                                          Bryan D. Hull, Esquire
                                          Florida Bar No. 020969

                                     3
Case 8:18-cv-01504-JDW-AEP Document 73 Filed 01/21/20 Page 4 of 5 PageID 3706




                                         Local Counsel for Intervenor American
                                         Petroleum Institute
                                         BUSH ROSS, P.A.
                                         1801 North Highland Avenue
                                         P.O. Box 3913
                                         Tampa, Florida 33601-3913
                                         Telephone: (813) 224-9255
                                         dbanker@bushross.com
                                         bhull@bushross.com

                                         Steven J. Rosenbaum, Trial Counsel
                                         District of Columbia Bar No. 331728
                                         Bradley Ervin, Esquire
                                         District of Columbia Bar No.: 982559
                                         Lead Counsel for Intervenor American
                                         Petroleum Institute
                                         COVINGTON & BURLING LLP
                                         One City Center, 850 Tenth Street, N.W.
                                         Washington, DC 20001-4956
                                         Telephone: (202) 662-5860
                                         bervin@cov.com
                                         srosenbaum@cov.com

                                         Attorneys for Intervenor-Defendant


      PURSUANT TO STIPULATION, IT IS SO ORDERED

Dated: January     , 2020


                                         James D. Whittemore,
                                         United States District Court Judge




                                    4
Case 8:18-cv-01504-JDW-AEP Document 73 Filed 01/21/20 Page 5 of 5 PageID 3707




                             UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

 GULF RESTORATION NETWORK,                     ) CASE NO. 8:18-cv-01504-JDW-AEP
 SIEERA CLUB, and CENTER FOR                   )
 BIOLOGICAL DIVERSITY,                         ) CERTIFICATE OF SERVICE
                                               )
                Plaintiff,                     )
                                               )
                        v.                     )
                                               )
 NATIONAL MARINE FISHERIES                     )
 SERVICE,                                      )
                                               )
                Defendant.                     )

         I hereby certify that on January 21, 2020, I electronically filed the foregoing with the
 Clerk of the Court using CM/ECF. Counsel of record currently identified on the Mailing
 Information list to receive e-mail notices for this case are served via Notices of Electronic
 Filing generated by CM/ECF.

                                                      /s/ Robert P. Williams
                                                      ROBERT P. WILLIAMS
                                                      Sr. Trial Attorney (SBN 474730 (DC))
                                                      U.S. Department of Justice
                                                      Wildlife & Marine Resources Section
                                                      Ben Franklin Station, P.O. Box 7611
                                                      Washington, D.C. 20044
                                                      Tel: (202) 305-0210; Fax: (202) 305-0275
                                                      Email: robert.p.williams@usdoj.gov

                                                      Attorney for Federal Defendant
